900 F.2d 252Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.J. Christopher HENDERSON, Plaintiff-Appellant,v.UNUM LIFE INSURANCE COMPANY OF AMERICA, Defendant-Appellee.
No. 89-2416.
United States Court of Appeals, Fourth Circuit.
Argued Jan. 11, 1990.Decided March 13, 1990.

Appeal from the United States District Court for the District of S.C., at Columbia.  Karen L. Henderson, District Judge.  (CA-87-489).
Richard Bruce Watson, Nelson, Mullins, Riley & Scarborough, Columbia, S.C., for appellant.
Elizabeth A. Carpentier, Sinkler & Boyd, P.A., Columbia, S.C., for appellee.
H. Simmons Tate, Sinkler & Boyd, P.A., Columbia, S.C.;    Brian Kanner, Unum Life Insurance Company of America, Portland, Maine, for appellee.
D.S.C.
AFFIRMED.
Before WIDENER and K.K. HALL, Circuit Judges, and HOFFMAN, Senior United States District Judge for the Eastern District of Virginia, sitting by designation.
PER CURIAM:


1
J. Christopher Henderson appeals an order of the district court granting in part and denying in part the motion of UNUM Life Insurance Company of America for summary judgment in an action brought by Henderson against UNUM for breach of contract in connection with the payment of benefits under a long-term disability insurance policy issued by UNUM.  Henderson also appeals the court's ruling denying his motion for attorney's fees.  Upon consideration of the briefs and record, and after oral argument, we affirm the grant of summary judgment in favor of UNUM for the reasons expressed by the district court.  Henderson v. UNUM Life Ins. Co. of America, C/A No. 3:87-489-16 (D.S.C. June 5, 1989).

AFFIRMED